DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Schukalski et al. (U.S. Patent Application Publication 20020186817).

    PNG
    media_image1.png
    610
    371
    media_image1.png
    Greyscale

[0020] A device 11 for filtering the x-ray beam 9 is arranged between the x-ray tube 3 and the depth diaphragm arrangement 5. The filter device 11 has a first rotation element 13 and a second rotation element 15 of the same size that are seated to be rotatable around a common axis 17. An electric motor provided as a drive 19 for driving the rotation elements 13, 15.


    PNG
    media_image2.png
    486
    467
    media_image2.png
    Greyscale

[0025] Three circular openings that are of the same size and are spaced from one another at the same azimuthal angle are present in each of the disk-shaped rotation elements 13, 15. One of the opening remains empty ("filter thickness of 0 mm"), so that the x-ray beam 9 can pass therethrough unattenuated. The two other openings in each rotation element are provided with filters 29, 31, 33 and 35 that are respectively different from one another.


As per claim 1, Schukalski et al. disclose an assembly for an imaging system, comprising: 
a collimator assembly (5) having an exposure opening; 
a multiple filter position carrier (13, 15) having a plurality of filter positions; 
a first filter medium (29, 31, 33 and 35) positioned in a first filter position of the plurality of filter positions; 
a drive system having a drive motor (19) connected to the multiple filter position carrier to selectively move the multiple filter position carrier (13, 15) to align at least one of the first filter position or a second filter position with the exposure opening (see for example, analysis chart shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schukalski et al. (U.S. Patent Application Publication 20020186817).
As per claims 2-3, Schukalski et al. disclose an assembly as recited in claim 1, wherein at least one filter position of the multiple filter positions includes a void or filter material that does not affect the x-rays that pass the at least one filter position; 
wherein the drive system is configured to drive each of the filter positions to be aligned with the exposure opening;
wherein the multiple filter position carrier is round; 
wherein each filter positions are formed near a perimeter of the multiple filter position carrier; 
wherein the multiple filter position carrier is turned around a central axis extending through the multiple filter position carrier by the drive system (see for example, analysis chart shown above).
Schukalski et al. do not explicitly disclose an assembly wherein the multiple filter position carrier has at least eight filter positions.
It would have been obvious however, to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Schukalski et al. such that it incorporated a multiple filter position carrier having at least eight filter positions. One would have been motivated to make such a modification for the purpose(s) of providing filters to ensure a range of X-ray filtration for imaging as suggested by Schukalski et al. (see for example paras. [0006; 0014; 0016; 0046]).
As per claims 4-9, Schukalski et al. disclose an assembly as recited in claim 1, but do not explicitly disclose: a spur gear having external teeth on a perimeter of the spur gear and the spur gear is driven by the drive motor; wherein the multiple filter position carrier has external teeth on the perimeter of the multiple filter position carrier; a position sensor having a second spur gear; wherein the second spur gear engages the external teeth of the multiple filter position carrier; a controller configured to receive the position signal from the position sensor and generate a control signal to operate the motor to move the multiple filter position carrier; wherein the drive system further includes a drive belt and a carrier gear; and position sensor.
It would have been obvious however, to one having ordinary skill in the art at the time the invention was made to modify the apparatus such that it incorporated the aforementioned limitations. One would have been motivated to make such a modification for the purpose(s) of providing actuators and sensors to ensure precise rotation(s) of a filter carrier in response to control signals as suggested by Schukalski et al. (see for example, paras. [0037; 0044-0046]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,369,324. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11369324 similarly claims an assembly for an imaging system, comprising: 
a collimator assembly having an exposure opening; 
a multiple filter position carrier having a plurality of filter positions; 
a first filter medium positioned at a first filter position of the plurality of filter positions; 
a drive system having a drive motor connected to the multiple filter position carrier to selectively move the multiple filter position carrier to align at least one of the first filter position or a second filter position with the exposure opening; 
a first pair of rails; and 
a second pair of rails; 
wherein the multiple filter position carrier includes each of the plurality filter positions in a grid format and the multiple filter position carrier moves in a substantially x and y direction relative to the exposure opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884